As filed with the Securities and Exchange Commission on November 2, 2015 File No. U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ ] Franklin Value Investors Trust (Exact Name of Registrant as Specified in Charter) (650 ) 312-2000 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Fra nklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. Title of the securities being registered: Class A, Class C, Class R, and Advisor Class Shares of beneficial interest, no par value, of Franklin Small Cap Value Fund. No filing fee is due because Registrant is relying on Section 24(f) of the Investment Company Act of 1940, as amended. It is proposed that the filing will become effective on December 2, 2015 pursuant to Rule 488 under the Securities Act of 1933 . [Franklin Templeton Logo] FRANKLIN ALL CAP VALUE FUND IMPORTANT SHAREHOLDER INFORMATION These materials are for a Special Meeting of Shareholders of the Franklin All Cap Value Fund (the “All Cap Value Fund”) scheduled for March 11, 2016, at 11:00 a.m., Eastern time. These materials discuss a proposal to be voted on at the meeting and contain a Notice of Special Meeting of Shareholders, a Prospectus/Proxy Statement, and a proxy card. A proxy card is, in essence, a ballot. When you complete a proxy card, it tells us how you wish the individual(s) named on your proxy card to vote on important issues relating to the All Cap Value Fund. If you complete, sign and return a proxy card, we’ll vote your proxy exactly as you tell us. If you simply sign and return a proxy card without indicating how your shares are to be voted, we’ll vote your proxy FOR the proposal which is in accordance with the Board of Trustees’ recommendations on page 7 of the Prospectus/Proxy Statement. We urge you to review carefully the proposal in the Prospectus/Proxy Statement. Then, fill out the proxy card and return it to us so that we know how you would like to vote. When shareholders return their proxy cards promptly, additional costs of having to conduct additional mailings may be avoided. PLEASE COMPLETE, SIGN AND RETURN the proxy card you receive. We welcome your comments. If you have any questions, call Fund Information at (800) DIAL BEN ® or (800) 342-5236. TELEPHONE AND INTERNET VOTING For your convenience, you may be able to vote by telephone or through the Internet, 24 hours a day. If your account is eligible, separate instructions are enclosed. # 1402080 v. 6 FRANKLIN ALL CAP VALUE FUND One Franklin Parkway San Mateo, CA 94403-1906 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To be held on March 11, 2016 To the Shareholders of the Franklin All Cap Value Fund: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders (the “Meeting”) of the Franklin All Cap Value Fund (the “All Cap Value Fund”), a series of the Franklin Value Investors Trust (the “Trust”), will be held at the offices of the All Cap Value Fund’s investment manager, 55 Challenger Road, Ridgefield Park, New Jersey 07660, on March 11, 2016, at 11:00a.m., Eastern time. The Meeting is being called for the following purposes: 1. To approve a Plan of Reorganization (the “Plan”) between the All Cap Value Fund and the Franklin Small Cap Value Fund (the “Small Cap Value Fund”), another series of the Trust, that provides for: (i) the acquisition of substantially all of the assets of the All Cap Value Fund by the Small Cap Value Fund in exchange solely for shares of the Small Cap Value Fund, (ii) the distribution of such shares to the shareholders of the All Cap Value Fund, and (iii) the complete liquidation and dissolution of the All Cap Value Fund. 2. To transact such other business as may properly come before the Meeting. A copy of the form of the Plan, which more completely sets forth the transaction proposed for the All Cap Value Fund, is attached as Exhibit A to the Prospectus/Proxy Statement. Shareholders of record as of the close of business on December 10, 2015 are entitled to notice of, and to vote at, the Meeting or any adjournment of the Meeting. By Order of the Board of Trustees, Steven J. Gray Secretary December , 2015 You are invited to attend the Meeting, but if you cannot do so, the Board of Trustees of the Trust urges you to complete, date, sign, and return the enclosed proxy card in the enclosed postage-paid return envelope. It is important that you return your signed proxy card promptly so that a quorum may be ensured at the Meeting. You may revoke your proxy at any time before it is exercised by the subsequent execution and submission of a revised proxy card, by giving written notice of revocation to the All Cap Value Fund at any time before the proxy is exercised, or by voting in person at the Meeting. You may also be able to vote by touch-tone telephone by calling the telephone number printed on your proxy card and following the recorded instructions. In addition, you may also be able to vote through the internet by visiting the website printed on your proxy card and following the online instructions. # 1402080 v. 6 # 1402080 v. 6 Prospectus/Proxy Statement When reading this Prospectus/Proxy Statement, you will notice that certain terms are capitalized. The more significant of those capitalized terms are explained in our glossary section at the back of the Prospectus/Proxy Statement. TABLE OF CONTENTS Page Cover Page Cover SUMMARY 2 What am I being asked to vote upon regarding the Plan? . 2 What will happen if the shareholders approve the Plan? . 2 How will the Transaction affect me? . 2 What are the federal income tax consequences of the Transaction? . 2 How do the distribution and purchase procedures of the Funds compare? . 2 How do the redemption procedures and exchange privileges of the Funds compare? . 2 What is the anticipated timing of the Transaction? . 2 What happens if the Transaction is not approved? . 2 How will shareholder voting be handled? . 2 What is the Board’s recommendation regarding the proposal? . 2 COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS . 2 Are there any significant differences between the investment goals, strategy, and policies of the Funds? . 2 How do the principal investment risks of the Funds compare? . 2 What are the distribution and purchase procedures of the Funds? . 2 What are the redemption procedures and exchange privileges of the Funds? . 2 Who manages the Funds? . 2 What are the Funds’ investment management fees? . 2 What are the fees and expenses of each Fund and what might they be after the Transaction? 2 How do the performance records of the Funds compare? . 2 Where can I find more financial and performance information about the Funds? . 2 What are other key features of the Funds? . 2 3 # 1402080 v. 6 REASONS FOR THE TRANSACTION 2 INFORMATION ABOUT THE TRANSACTION 2 How will the Transaction be carried out? . 2 Who will pay the expenses of the Transaction? . 2 What should I know about the Small Cap Value Fund Shares? . 2 What are the capitalizations of the Funds and what might the Small Cap Value Fund’s capitalization be after the Transaction? . 2 COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS . 2 How do the investment goals, strategies, policies and risks of the Funds compare? . 2 How do the fundamental investment policies, and certain non-fundamental policies of the Funds differ? . 2 What are the principal risk factors associated with investments in the Funds? . 2 FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION 2 INFORMATION ABOUT THE FUNDS . 2 FURTHER INFORMATION ABOUT THE FUNDS . 2 VOTING INFORMATION 2 How many votes are necessary to approve the Plan? . 2 How do I ensure my vote is accurately recorded? . 2 May I revoke my proxy? . 2 What other matters will be voted upon at the Meeting? . 2 Who is entitled to vote? . 2 How will proxies be solicited? . 2 Are there dissenters’ rights? . 2 PRINCIPAL HOLDERS OF SHARES . 2 SHAREHOLDER PROPOSALS . 2 ADJOURNMENT 2 GLOSSARY 2 EXHIBITS TO PROSPECTUS/PROXY STATEMENT 2 A. Form of Plan of Reorganization B. Principal Holders of Securities C. Prospectus, dated March 1, 2015, as amended November 2, 2015, of the Franklin Value Investors Trust which includes the Franklin All Cap Value Fund and the Franklin Small Cap Value Fund, as supplemented to date (enclosed) 4 # 1402080 v. 6 PROSPECTUS/PROXY STATEMENT Dated December , 2015 Acquisition of Substantially All of the Assets of FRANKLIN ALL CAP VALUE FUND By and in Exchange for Shares of FRANKLIN SMALL CAP VALUE FUND (each a series of Franklin Value Investors Trust) (the “Trust”) This Prospectus/Proxy Statement solicits proxies to be voted at a Special Meeting of Shareholders (the “Meeting”) of the Franklin All Cap Value Fund (the “All Cap Value Fund”). At the Meeting, shareholders of the All Cap Value Fund will be asked to approve or disapprove a Plan of Reorganization (the “Plan”). If the All Cap Value Fund shareholders vote to approve the Plan, substantially all of the assets of the All Cap Value Fund will be acquired by the Franklin Small Cap Value Fund (the “Small Cap Value Fund”) in exchange for Class A, Class C, Class R and Advisor Class shares of the Small Cap Value Fund. The principal offices of the Trust are located at One Franklin Parkway, San Mateo, CA 94403-1906. You can reach the offices of the Trust by calling (800) 342-5236. The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy or accuracy of this Prospectus/Proxy Statement. Any representation to the contrary is a criminal offense. The Meeting will be held at the offices of the All Cap Value Fund’s investment manager, 55 Challenger Road, Ridgefield Park, New Jersey 07660, on March 11, 2016 at 11:00 a.m. Eastern time. The Board of Trustees of the Trust (the “Board”) is soliciting these proxies. This Prospectus/Proxy Statement will first be sent to shareholders on or about December , 2015. If the All Cap Value Fund shareholders vote to approve the Plan, you will receive Class A, Class C, Class R, and Advisor Class shares of the Small Cap Value Fund of equivalent aggregate net asset value (“NAV”) to your investment in Class A, Class C, Class R, and Advisor Class shares, respectively, of the All Cap Value Fund. The All Cap Value Fund will then be liquidated and dissolved. The All Cap Value Fund and the Small Cap Value Fund (each, a “Fund” and, collectively, the “Funds”) have identical investment goals, but have certain differences in principal investment strategies and risks. Each Fund’s investment goal is long-term total return. This Prospectus/Proxy Statement includes information about the Plan and the Small Cap Value Fund that you should know before voting on the Plan that could result in your investment in the Small Cap Value Fund. You should retain this Prospectus/Proxy Statement for future reference. Additional information about the All Cap Value Fund, the Small Cap Value Fund and the proposed transaction has been filed with the U.S. Securities and Exchange Commission (“SEC”) and can be found in the following documents: # 1402080 v. 6 • The Prospectus dated March 1, 2015, as amended November 2, 2015, of the Franklin Value Investors Trust that includes the All Cap Value Fund – Class A, Class C, Class R and Advisor Class and the Small Cap Value Fund - Class A, Class C, Class R, Class R6 and Advisor Class, as supplemented to date (the “Fund Prospectus”), which is enclosed with, incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. • A Statement of Additional Information (“SAI”) dated December , 2015, relating to this Prospectus/Proxy Statement, which has been filed with the SEC, is incorporated herein by reference and is considered a part of this Prospectus/Proxy Statement. You may request a free copy of the SAI relating to this Prospectus/Proxy Statement or the Fund Prospectus without charge by calling (800) DIAL-BEN or by writing to Franklin Templeton Investments at One Franklin Parkway, San Mateo, CA 94403-1906. 2 # 1402080 v. 6 SUMMARY This is only a summary of certain information contained in this Prospectus/Proxy Statement. You should read the more complete information in the rest of this Prospectus/Proxy Statement, including the form of the Plan (attached as Exhibit A) and the Fund Prospectus (enclosed). What am I being asked to vote upon regarding the Plan? Shareholders of the All Cap Value Fund are being asked to approve the Plan which provides for: (1) the acquisition of substantially all of the assets of the All Cap Value Fund by the Small Cap Value Fund in exchange solely for shares of the Small Cap Value Fund, (2) the distribution of such shares to the shareholders of the All Cap Value Fund, and (3) the complete liquidation and dissolution of the All Cap Value Fund. What will happen if the shareholders approve the Plan? If the All Cap Value Fund’s shareholders vote to approve the Plan, on or about April 1, 2016, shareholders of the All Cap Value Fund will become shareholders of the Small Cap Value Fund and will no longer be shareholders of the All Cap Value Fund. Shareholders of the All Cap Value Fund will receive Class A, Class C, Class R and Advisor Class shares of the Small Cap Value Fund (“Small Cap Value Fund Shares”) with an aggregate net asset value (“NAV”) equivalent to their investment in the corresponding class of shares of the All Cap Value Fund as noted in the chart below. All Cap Value Fund Small Cap Value Fund Class A Class A Class C Class C Class R Class R Advisor Class Advisor Class In particular, the Plan provides that (1) substantially all of the assets of the All Cap Value Fund will be acquired by the Small Cap Value Fund in exchange for Small Cap Value Fund Shares; and (2) the Small Cap Value Fund Shares received by the All Cap Value Fund in the exchange will then be distributed to shareholders of the corresponding class of Shares of the All Cap Value Fund. Because the Funds have different NAVs per share, the number of shares of the Small Cap Value Fund Shares that you receive will likely be different than the number of shares of the All Cap Value Fund that you own, but the total value of your investment will be the same immediately before and after the exchange. After the Small Cap Value Fund Shares are distributed to the All Cap Value Fund’s shareholders, the All Cap Value Fund will be completely liquidated and dissolved. (The proposed transaction is referred to in this Prospectus/Proxy Statement as the “Transaction.”) For more information concerning the similarities regarding share purchase, redemption and exchange procedures of the All Cap Value Fund and the Small Cap Value Fund, please see “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS – What are the distribution and purchase procedures of the Funds?” and “ What are the redemption procedures and exchange privileges of the Funds? ” 3 # 1402080 v. 6 How will the Transaction affect me? If the Transaction is completed, you will cease to be a shareholder of the All Cap Value Fund and become a shareholder of the Small Cap Value Fund. Below are summarized some of the favorable considerations for deciding whether to approve the Plan: Similar Investment Goal, Strategies, Policies and Risks . The investment goal of both Funds is long-term total return. Under normal market conditions, the All Cap Value Fund invests in equity securities (predominately common stock) of companies of any size that the Fund’s investment manager believes are undervalued at the time of purchase and have the potential for capital appreciation. Under normal market conditions, the Small Cap Value Fund invests at least 80% of its net assets in investments (predominately common stock) of small-capitalization companies that the Fund’s investment manager believes are undervalued at the time of purchase and have the potential for capital appreciation. Both Funds may invest up to 25% of their total assets in foreign securities. Both Funds may invest in companies that may be considered out of favor, such as companies attempting to recover from bankruptcy, business setbacks or adverse events (turnarounds) or cyclical downturns, or that may be considered potential takeover targets. Both Funds may also invest in convertible securities without regard to the ratings assigned by ratings services. For both Funds, the investment manager pursues a “value” style of investing, using a “bottom-up” stock selection process. Because both Funds primarily invest in common stocks, employ a “value” style of investing, and have the ability to invest in foreign securities, they are subject to market, value style investing, management and foreign securities principal investment risks. The Small Cap Value Fund is also subject to smaller companies risk whereas the All Cap Value Fund is subject to smaller and midsize companies risk. For a more complete discussion, see the sections below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ Are there any significant differences between the investment goals, strategies, and policies of the Funds?” and “ COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS – How do the fundamental investment policies and certain non-fundamental policies of the Funds differ?” and “What are the principal investment risks associated with investments in the Funds?” Potential Cost Savings . As shown in the chart below, the total annual operating expenses of the Small Cap Value Fund Shares are less than those of the corresponding share class of the All Cap Value Fund. In addition, Franklin Advisory Services, LLC (“FASL” or the “Investment Manager”) believes that it is unlikely that the All Cap Value Fund will experience significant future net sales that would allow the All Cap Value Fund’s expenses to decrease as a percentage of net assets by being spread across a larger asset base. The following table compares the annualized net expense ratio, after any applicable management fee reductions, for each class of shares of the Small Cap Value Fund that will be received by shareholders of the All Cap Value Fund in connection with the Transaction, based on the Small Cap Value Fund’s fiscal year ended October 31, 2014 with those of the corresponding class of shares of the All Cap Value Fund, based on its fiscal year ended October 31, 2014. 4 # 1402080 v. 6 ANNUAL FUND OPERATING EXPENSES 1 Share Class All Cap Value Fund Small Cap Value Fund Class A 1.25% 1.14% Class C 1.95% 1.84% Class R 1.45% 1.34% Advisor Class 0.95% 0.84% 1. Expense ratios reflect annual fund operating expenses for October 31, 2014 for each Fund, the most recent fiscal year of each Fund (as reflected in each Fund’s current prospectus), as supplemented. The expense ratios have been audited. As of August 31, 2015, the Small Cap Value Fund had a significantly larger asset base (approximately $2.3 billion) than the All Cap Value Fund (approximately $51.1 million). The Transaction is not projected to have a material impact on the expense ratio of the Small Cap Value Fund. For a more detailed comparison of the Funds’ fees and expenses, see the sections below captioned “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the Funds’ investment management fees? ” and “ What are the fees and expenses of each of the Funds and what might they be after the Transaction? ” In evaluating the Transaction, shareholders may also wish to consider the following: Better Relative Past Performance . As shown in the table below, the Small Cap Value Fund has outperformed the All Cap Value Fund for the one year, five year and since inception periods. The average total return figures for Class A shares at NAV, as of September 30, 2015, are shown below. Average Annual Total Return (at NAV) As of 9/30/15 All Cap Value Fund Class A Small Cap Value Fund Class A 1 Year -8.29% -4.85% 5 Year 7.67% 9.98% Since Inception 2.26% (6/01/07) 8.60% (3/11/95) More detailed performance information is included below under the section “How do the performance records of the Funds compare?” in this Prospectus/Proxy Statement. Costs of the Transaction. Each Fund will pay 25% of the expenses of the Transaction, including proxy solicitation costs. FASL will pay the remaining 50% of such expenses. The total amount of the expenses for the Transaction is estimated to be approximately $122,000. However, in light of the current expense waivers that are in place for the All Cap Value Fund, FASL or its affiliate, will ultimately pay the All Cap Value Fund’s portion of the Transaction expenses. 5 # 1402080 v. 6 What are the federal income tax consequences of the Transaction? The Transaction is intended to qualify as a tax-free reorganization for federal income tax purposes, and the delivery of a legal opinion to that effect is a condition of closing the Transaction, although there can be no assurance that the Internal Revenue Service (“IRS”) will adopt a similar position. This means that, subject to the limited exceptions described below under the heading “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION,” the shareholders of the All Cap Value Fund will recognize no income, or gain or loss for federal income tax purposes upon the exchange of all of their shares in the All Cap Value Fund for shares in the Small Cap Value Fund. Shareholders should consult their tax adviser about state and local tax consequences of the Transaction, if any, because the information about tax consequences in this Prospectus/Proxy Statement relates only to federal income tax consequences. For more information, please see the section “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION.” How do the distribution and purchase procedures of the Funds compare? Shares of the All Cap Value Fund and the Small Cap Value Fund are sold on a continuous basis by Franklin Templeton Distributors, Inc. (“Distributors”). Distribution and purchase procedures are the same for each Fund. For a more complete discussion, see the section below titled: “COMPARISON OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the distribution and purchase procedures of the Funds?” How do the redemption procedures and exchange privileges of the Funds compare? The Funds have the same redemption procedures and exchange privileges. For a more complete discussion, see the section below titled: “COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS ‒ What are the redemption procedures and exchange privileges of the Funds?” What is the anticipated timing of the Transaction? The meeting of the shareholders is scheduled to occur on March 11, 2016. If all necessary approvals are obtained, the Transaction will likely be completed on or about April 1, 2016. What happens if the Transaction is not approved? If the Transaction is not approved by the All Cap Value Fund’s shareholders or does not close for any reason, such shareholders will remain shareholders of the All Cap Value Fund, and the All Cap Value Fund will continue to operate. The Board then will consider such other actions as it deems necessary or appropriate, including possible liquidation, for the All Cap Value Fund. 6 # 1402080 v. 6 How will shareholder voting be handled? Shareholders who own shares of the All Cap Value Fund at the close of business on December10, 2015, will be entitled to vote at the Meeting, and will be entitled to one vote for each full share and a proportionate fractional vote for each fractional share that they hold. Approval of the Transaction by the All Cap Value Fund requires the affirmative vote of the lesser of: (i) a majority of the outstanding shares of the All Cap Value Fund or (ii) 67% or more of the outstanding shares of the All Cap Value Fund present at or represented by proxy at the Meeting if the holders of more than 50% of the outstanding shares of the All Cap Value Fund are present or represented by proxy (“1940 Act Majority Vote”). has been retained by the All Cap Value Fund to collect and tabulate shareholder votes. Please vote by proxy as soon as you receive this Prospectus/Proxy Statement. You may place your vote by completing, signing, and mailing the enclosed proxy card, by calling the number on the enclosed proxy card, or via the Internet by following the on-line instructions. If you vote by any of these methods, the persons appointed as proxies will officially cast your votes at the Meeting. You can revoke your proxy or change your voting instructions at any time until the vote is taken at the Meeting. You may also attend the Meeting and cast your vote in person at the Meeting. For more details about shareholder voting, see the “Voting Information” section of this Prospectus/Proxy Statement. What is the Board’s recommendation regarding the proposal? At a meeting held on October 20, 2015, the Board of the Trust considered the proposal to reorganize the All Cap Value Fund with and into the Small Cap Value Fund, approved the Plan, and voted to recommend that shareholders of the All Cap Value Fund vote to approve the Plan. For the reasons set forth in the “REASONS FOR THE TRANSACTION” section of this Prospectus/Proxy Statement, the Board, including the Independent Trustees, has determined that participation in the Transaction is in the best interests of the All Cap Value Fund and Small Cap Value Fund. The Board also concluded that no dilution in value would result to the shareholders of the All Cap Value Fund and Small Cap Value Fund as a result of the Transaction. THE BOARD OF THE TRUST, ON BEHALF OF THE ALL CAP VALUE FUND, RECOMMENDS THAT YOU VOTE TO APPROVE THE PLAN. COMPARISONS OF SOME IMPORTANT FEATURES OF THE FUNDS Are there any significant differences between the investment goals, strategy, and policies of the Funds? The investment goals of the Funds are identical, but there are differences in certain strategies and risks. Identical Investment Goals. Each Fund’s investment goal is long-term total return. 7 # 1402080 v. 6 Similar Principal Investment Strategies. The only significant difference between the principal investment strategies of the All Cap Value Fund and the Small Cap Value Fund is that under normal market conditions, Small Cap Value Fund invests at least 80% of its net assets in equity securities (predominantly common stock) of small-capitalization (small-cap) companies which are companies with market capitalizations (the total market value of a company’s outstanding stock) under $3.5 billion at the time of purchase. In contrast, under normal market conditions, All Cap Value Fund predominantly invests in equity securities (predominantly common stock) of companies of any size across the entire market capitalization spectrum including smaller and midsize companies (i.e., companies with market capitalizations [share price times the number of common stock shares outstanding] that are similar in size to those in the Russell 2500™ Index, which ranged from approximately $169 million to $9.4 billion as of the most recently available reconstitution). Each Fund generally invests in equity securities (predominantly common stock) that the Fund’s investment manager believes are undervalued at the time of purchase and have the potential for capital appreciation. The types of companies that the Funds may invest in include those that may be considered out of favor, such as companies attempting to recover from bankruptcy, business setbacks or adverse events (turnarounds) or cyclical downturns, or that may be considered potential takeover targets. Both Funds may invest up to 25% of their total assets in foreign securities and may invest in convertible securities without regard to the ratings assigned by the rating services. Both Funds have the same fundamental investment policies, but Small Cap Value Fund has additional non-fundamental investment policies that limit investing in other companies for the purpose of exercising control or management, purchasing securities on margin, and buying securities of open-end or closed-end investment companies; and the lending of portfolio securities. As a result of differences in investment strategies, if the Transaction is approved, based on each Fund’s portfolio as of August 31, 2015 as shown in the following table, former shareholders of the All Cap Value Fund will have reduced exposure to giant, large, and micro capitalization companies and increased exposure to medium and small-capitalization companies: All Cap Value Fund Small Cap Value Fund Giant Cap 12.62% 0.00% Large Cap 5.67% 0.00% Mid Cap 5.96% 18.19% Small Cap 39.64% 60.98% Micro Cap 36.12% 20.82% Total 100.01% 99.99% For more information about the investment goals, strategies and policies of the Funds, please see the section entitled “Comparison of Investment Goals, Strategies, Policies and Risks” in this Prospectus/Proxy Statement. How do the principal investment risks of the Funds compare? Investments in both Funds involve risks common to most mutual funds. You could lose money by investing in either Fund. As shown below, the only material difference between the principal risks of the All Cap Value Fund and Small Cap Value Fund is that the All Cap Value Fund highlights midsize companies’ risk as a principal risk. 8 # 1402080 v. 6 All Cap Value Fund Small Cap Value Fund Market Value Style Investing Smaller and Midsize Companies Foreign Securities Management Market Value Style Investing Smaller Companies Foreign Securities Management For more information about the principal risks of the All Cap Value Fund and the Small Cap Value Fund, please see the section “COMPARISON OF INVESTMENT GOALS, STRATEGIES, POLICIES AND RISKS.” – What are the principal investment risks associated with investments in the Funds? What are the distribution and purchase procedures of the Funds? Shares of each Fund are sold on a continuous basis by Distributors. Class A shares of the All Cap Value Fund and Class A shares of the Small Cap Value Fund are generally sold at NAV per share plus a sales charge. The maximum front-end sales charge imposed on purchases of Class A shares of both Funds is 5.75% with reduced charges for purchases of $50,000 or more and no front-end sales charge for purchases of $1 million or more. There is a 1% contingent deferred sales charge (“CDSC”) for purchases of $1 million or more if shares are sold within 18 months of purchase. Class C shares are generally subject to a 1.00% CDSC on shares sold within 12 months. Class R shares and Advisor Class shares of each Fund are not subject to a sales charge. Holders of Class A shares of the All Cap Value Fund will not be assessed a sales charge on their receipt of the Small Cap Value Fund Class A shares in connection with the Transaction. No CDSC will be charged to the All Cap Value Fund shareholders in connection with the exchange of their shares pursuant to the terms of the Transaction. Additional information and specific instructions explaining how to buy shares of each Fund are outlined in the Fund Prospectus enclosed with the Prospectus/Proxy Statement under the heading “Your Account.” What are the redemption procedures and exchange privileges of the Funds? Each Fund offers the same redemption features pursuant to which redemption proceeds are remitted by check after prompt receipt of proper documents, including signature guarantees under certain circumstances. Each Fund has the same exchange privileges. Shares of each Fund may be redeemed at its respective NAV per share subject to any applicable CDSC. However, for purchases of $1 million or more, redemptions of Class A shares of a Fund that were purchased without an initial sales charge generally are subject to a 1.00% CDSC if redeemed within 18 months of their purchase. Class C shares generally are subject to a 1.00% CDSC if redeemed within 12 months of their purchase. Class R and Advisor Class shares of each Fund are not subject to a CDSC. Additional information and specific instructions explaining how to redeem, and exchange shares of each Fund are outlined in the Fund Prospectus enclosed with the Prospectus/Proxy Statement under the heading “Your Account.” The Fund Prospectus enclosed herewith also lists, under the heading “Questions,” phone numbers for you to call if you have any questions about your account. 9 # 1402080 v. 6 Who manages the Funds? The Board of Trustees of the Trust provides general oversight of the business and affairs of each Fund but is not involved in day to day management or stock selection. Each Fund is a diversified series of the Trust, an open-end management investment company, commonly called a mutual fund. The Trust was originally organized as a Massachusetts business trust on September 11, 1989, was reorganized effective November 2, 2015, as a Delaware statutory trust and is registered with the SEC. FASL, 55 Challenger Road, Suite 501, Ridgefield Park, NJ 07660, serves as investment manager for both Funds. FASL is a wholly owned subsidiary of Franklin Resources, Inc. (“FRI”). FRI is a publicly owned holding company with its principal offices located at One Franklin Parkway, San Mateo, CA 94404-1906. FASL and its affiliates serve as investment manager or administrator to 45 registered investment companies, with approximately 162 U.S.-based funds or series. Franklin Templeton Investments had over $854 billion in assets under management as of July 31, 2015. Charles B. Johnson (former Chairman and Director of FRI) and Rupert H. Johnson, Jr. are principal shareholders of FRI. Fund Management Team. Each Fund is managed by a team of dedicated professionals focused on investments in equity securities. The portfolio managers have responsibility for the day-to-day management of the Funds and operate as a team to develop ideas and implement investment strategies for each of the Funds. All Cap Value Management Team Small Cap Value Management Team Mr. Raineri has been a lead portfolio manager of the All Cap Value Fund since inception. He joined Franklin Templeton Investments in 2005. Mr. Raineri has been a lead portfolio manager of the Small Cap Value Fund since 2012. Mr. Taylor has been a portfolio manager of the All Cap Value Fund since inception. He joined Franklin Templeton Investments in 1996. Mr. Taylor has been a portfolio manager of the Small Cap Value Fund since inception. Mr. Baughman has been a portfolio manager of the All Cap Value Fund since inception. He joined Franklin Templeton Investments in 1988. Mr. Meeker has been a portfolio manager of the Small Cap Value Fund since March 2015. He joined Franklin Templeton Investments in 2012. Prior to joining Franklin Templeton Investments, he worked as a senior buy-side analyst at Federated Global Investment Management with a focus on the international markets and coverage of the industrial, consumer and technology sectors. Mr. Meeker also has prior investment experience at Farr, Miller & Washington LLC as a principal, portfolio manager and analyst for the firm’s small/mid cap strategy. 10 # 1402080 v. 6 The SAI for the All Cap Value Fund and the Small Cap Value Fund dated March 1, 2015, as amended November 2, 2015 (the “Fund SAI”), provides additional information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities in the Funds. For information on how to obtain a copy of the Fund SAI, please see the section entitled “Information about the Funds.” What are the Funds’ investment management fees? Currently, the investment management fee paid by the Small Cap Value Fund is lower than the All Cap Value Fund. The overall annual investment management fee for the Small Cap Value Fund is currently 0.57%. The overall annual investment management fee for the All Cap Value Fund is currently 0.75%. As shown in the table below, the breakpoints in the All Cap Value Fund’s investment management agreement are higher than those of the Small Cap Value Fund at each fee breakpoint except that the All Cap Value Fund has an investment management fee that is lower than the Small Cap Value Fund’s investment management fee for the portion of its net assets over $19 billion. However, currently net assets of the All Cap Value Fund are $51.1 million as of August 31, 2015. As noted above, the All Cap Value Fund shareholders are expected to experience a reduction in the overall total expense ratio that applies to their investment. All Cap Value Fund Small Cap Value Fund 0.750% of the value of net assets up to and including $500 million; 0.750% of the value of net assets up to and including $500 million; 0.650% of the value of net assets over $500 million up to and including $1 billion; 0.625% of the value of net assets over $500 million up to and including $1 billion; 0.600% of the value of net assets over $1 billion up to and including $1.5 billion; 0.500% of the value of net assets over $1 billion up to and including $5 billion; and 0.550% of the value of net assets over $1.5 billion up to and including $6.5 billion; 0.490% of the value of net assets over $5 billion. 0.525% of the value of net assets over $6.5 billion up to and including $11.5 billion; 0.500% of the value of net assets over $11.5 billion up to and including $16.5 billion; 0.490% of the value of net assets over $16.5 billion up to and including $19 billion; 0.480% of the value of net assets over $19 billion up to and including $21.5 billion; and 0.470% of the value of net assets over $21.5 billion. For the fiscal year ended October 31, 2014, the All Cap Value Fund paid FASL a management fee, net of fee waivers, in the amount of $326,627. The Small Cap Value Fund paid FASL a management fee, net of fee waivers, in the amount of $14,860,073. A discussion regarding the basis for the Board’s approving the investment management agreement for each Fund is available in each Fund’s most recent Semi-Annual Report to Shareholders for the period ended April 30, 2015. 11 # 1402080 v. 6 Each Fund has an investment management arrangement that includes both investment management and administrative services, and the agreements are substantially similar. FASL has subcontracted with Franklin Templeton Services, LLC (“FT Services”) to provide administrative services and facilities to the Funds. For such services, FASL pays FT Services an administrative fee out of its investment management fees from the Funds. What are the fees and expenses of each Fund and what might they be after the Transaction? The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds. The tables also show the estimated fees and expenses for the Small Cap Value Fund, assuming that the All Cap Value Fund approves the Plan and that the Transaction had been completed as of the beginning of the Small Cap Value Fund’s last completed fiscal year. The purpose of the tables is to assist you in understanding the various costs and expenses that you will bear directly or indirectly as a shareholder of the Small Cap Value Fund. You will not pay any initial or deferred sales charge in connection with the Transaction. TABLE OF SHAREHOLDER FEES (both Funds) The following table shows shareholder fees paid directly from a new investment, which will remain the same after the Transaction. You will not pay these charges in connection with the Transaction. Shareholder Fees (fees paid directly from your investment) Class A Class C Class R Advisor Class Maximum sales charge (load) imposed on purchase (as a percentage of offering price) 5.75% None None None Maximum deferred sales charge (load) (as a percentage of the lower of original purchase price or sales proceeds) None 1 1.00% None None 1. There is a 1% CDSC that applies to investments of $1 million or more and purchases by certain retirement plans without an initial sales charge. ANNUAL OPERATING EXPENSE TABLE FOR CLASS A SHARES OF THE FUNDS AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) All Cap Value Fund Small Cap Value Fund Pro Forma Small Cap Value Fund Class A 1 Class A 1 Class A 3 Management fees 0.75% 0.57% 0.57% Distribution and service (12b-1) fees 0.30% 0.30% 0.25% 4 Other expenses 0.37% 0.26% 0.26% Acquired fund fees and expenses None 0.01% 0.01% Total annual Fund operating expenses 1.42% 1.14% 1.09% Fee waiver and/or expense reimbursement -0.17% 2 None None Total annual Fund operating expenses after fee waiver and/or expense reimbursement % 2 1.14% 1.09% 12 # 1402080 v. 6 1. Expense ratios reflect annual fund operating expenses for October 31, 2014 for the Funds, the most recent fiscal year of the Funds reflected in the Fund Prospectus. 2. Management has contractually agreed to waive or assume certain expenses so that total annual Fund operating expenses for the All Cap Value Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) for each class of the Fund do not exceed (and could be less than) 0.95% until February 29, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the terms set forth above. 3. Pro forma expenses are based on current and anticipated Small Cap Value Fund expenses as if the Transaction had been effective as of November 1, 2014 and do not include estimated costs of the Transaction of approximately $30,500 to be borne by the Small Cap Value Fund. 4. On July 14, 2015, the Board of the Trust approved, effective August 1, 2015, a reduction on the distribution and service (12b-1) fee from 0.30% to 0.25% for each Fund until further notice and approved by the Board. Example This example can help you compare the cost of investing in the All Cap Value Fund’s Class A shares with the cost of investing in the Small Cap Value Fund Class A shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period; and You sell your shares at the end of the period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years All Cap Value Fund - Class A $695 1 $983 $1,291 $2,165 Small Cap Value - Class A $685 1 $916 $1,167 $1,881 Pro Forma Small Class Value Fund - Class A (assuming the Transaction is completed) $680 1 $902 $1,141 $1,827 1. Assumes a CDSC will not apply. 13 # 1402080 v. 6 ANNUAL OPERATING EXPENSE TABLE FOR CLASS C SHARES OF THE FUNDS AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) All Cap Value Fund Small Cap Value Fund Pro Forma Small Cap Value Fund Class C 1 Class C 1 Class C 3 Management fees 0.75% 0.57% 0.57% Distribution and service (12b-1) fees 1.00% 1.00% 1.00% Other expenses 0.37% 0.26% 0.26% Acquired fund fees and expenses None 0.01% 0.01% Total annual Fund operating expenses 2.12% 1.84% 1.84% Fee waiver and/or expense reimbursement -0.17% 2 None None Total annual Fund operating expenses after fee waiver and/or expense reimbursement % 2 1.84% 1.84% 1. Expense ratios reflect annual fund operating expenses for October 31, 2014 for the Funds, the most recent fiscal year of the Funds reflected in the Fund Prospectus. 2. Management has contractually agreed to waive or assume certain expenses so that total annual Fund operating expenses for the All Cap Value Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) for each class of the Fund do not exceed (and could be less than) 0.95% until February 29, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the terms set forth above. 3. Pro forma expenses are based on current and anticipated Small Cap Value Fund expenses as if the Transaction had been effective as of November 1, 2014 and do not include estimated costs of the Transaction of approximately $30,500 to be borne by the Small Cap Value Fund. Example This example can help you compare the cost of investing in the All Cap Value Fund’s Class C shares with the cost of investing in the Small Cap Value Fund Class C shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; and The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years All Cap Value Fund - Class C $298 $648 $1,123 $2,438 Small Cap Value Fund - Class C $287 $579 $995 $2,159 Pro Forma Small Cap Value Fund - Class C (assuming the Transaction is completed) $287 $579 $995 $2,159 If you do not sell your shares: All Cap Value Fund - Class C $198 $648 $1,123 $2,438 Small Cap Value Fund - Class C $187 $579 $995 $2,159 Pro Forma Small Cap Value Fund - Class C (assuming the Transaction is completed) $187 $579 $995 $2,159 14 # 1402080 v. 6 ANNUAL OPERATING EXPENSE TABLE FOR CLASS R SHARES OF THE FUNDS AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) All Cap Value Fund Small Cap Value Fund Pro Forma Small Cap Value Fund Class R 1 Class R 1 Class R 3 Management fees 0.75% 0.57% 0.57% Distribution and service (12b-1) fees 0.50% 0.50% 0.50% Other expenses 0.37% 0.26% 0.26% Acquired fund fees and expenses None 0.01% 0.01% Total annual Fund operating expenses 1.62% 1.34% 1.34% Fee waiver and/or expense reimbursement -0.17% 2 None None Total annual Fund operating expenses after fee waiver and/or expense reimbursement % 2 1.34% 1.34% 1. Expense ratios reflect annual fund operating expenses for October 31, 2014 for the Funds, the most recent fiscal year of the Funds reflected in the Fund Prospectus. 2. Management has contractually agreed to waive or assume certain expenses so that total annual Fund operating expenses for the All Cap Value Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) for each class of the Fund do not exceed (and could be less than) 0.95% until February 29, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the terms set forth above. 3. Pro forma expenses are based on current and anticipated Small Cap Value Fund expenses as if the Transaction had been effective as of November 1, 2014 and do not include estimated costs of the Transaction of approximately $30,500 to be borne by the Small Cap Value Fund. Example This example can help you compare the cost of investing in the All Cap Value Fund’s Class R shares with the cost of investing in the Small Cap Value Fund Class R shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; and The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period. 15 # 1402080 v. 6 Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years All Cap Value Fund - Class R $148 $495 $865 $1,908 Small Cap Value Fund - Class R $136 $425 $734 $1,613 Pro Forma Small Cap Value Fund - Class R (assuming the Transaction is completed) $136 $425 $734 $1,613 ANNUAL OPERATING EXPENSE TABLE FOR ADVISOR CLASS SHARES OF THE FUNDS AND PROJECTED FEES AFTER THE TRANSACTION ANNUAL FUND OPERATING EXPENSES (expenses that you pay each year as a percentage of the value of your investment) All Cap Value Fund Small Cap Value Fund Pro Forma Small Cap Value Fund Advisor Class 1 Advisor Class 1 Advisor Class 3 Management fees 0.75% 0.57% 0.57% Distribution and service (12b-1) fees None None None Other expenses 0.37% 0.26% 0.26% Acquired fund fees and expenses None 0.01% 0.01% Total annual Fund operating expenses 1.12% 0.84% 0.84% Fee waiver and/or expense reimbursement -0.17% 2 None None Total annual Fund operating expenses after fee waiver and/or expense reimbursement % 2 0.84% 0.84% 1. Expense ratios reflect annual fund operating expenses for October 31, 2014 for the Funds, the most recent fiscal year of the Funds reflected in the Fund Prospectus. 2. Management has contractually agreed to waive or assume certain expenses so that total annual Fund operating expenses for the All Cap Value Fund (excluding Rule 12b-1 fees, acquired fund fees and expenses and certain non-routine expenses) for each class of the Fund do not exceed (and could be less than) 0.95% until February 29, 2016. Contractual fee waiver and/or expense reimbursement agreements may not be terminated during the terms set forth above. 3. Pro forma expenses are based on current and anticipated Small Cap Value Fund expenses as if the Transaction had been effective as of November 1, 2014 and do not include estimated costs of the Transaction of approximately $30,500 to be borne by the Small Cap Value Fund. Example This example can help you compare the cost of investing in the All Cap Value Fund’s Advisor Class shares with the cost of investing in the Small Cap Value Fund Advisor Class shares, both before and after the Transaction. The example assumes: You invest $10,000 for the periods shown; Your investment has a 5% return each year; The Fund’s operating expenses remain the same, taking into account any contractual waivers for the applicable period; and You sell your shares at the end of the period. 16 # 1402080 v. 6 Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years All Cap Value Fund – Advisor Class $97 $339 $600 $1,348 Small Cap Value Fund – Advisor Class $86 $268 $466 $1,037 Pro Forma Small Cap Value Fund – Advisor Class (assuming the Transaction is completed) $86 $268 $466 $1,037 How do the performance records of the Funds compare? The Small Cap Value Fund has outperformed the All Cap Value Fund for the one year, five year, and since inception periods. The average annual total returns of Class A, Class C, Class R and Advisor Class shares of the Funds, including any applicable sales charges and before taxes, as of September 30, 2015, are shown below. Average Annual Total Return As of 6/30/15 1 Year 5 Years 10 Years Since Inception All Cap Value Fund Class A without sales charge -8.29% 7.67% N/A 2.26% (6/1/07) Small Cap Value Fund Class A without sales charge -4.85% 9.98% 5.90% 8.66% (3/11/96) All Cap Value Fund Class A with sales charge -13.56% 6.39% N/A 1.53% (6/1/07) Small Cap Value Fund Class A with sales charge -10.32% 8.68% 5.28% 8.33% (3/11/96) All Cap Value Fund Class C without sales charge -8.95% 6.89% N/A 1.55% (6/1/07) Small Cap Value Fund Class C without sales charge -5.52% 9.22% 5.28% 7.66% (9/3/96) All Cap Value Fund Class C with sales charge -9.83% 6.89% N/A 1.55% (6/1/07) Small Cap Value Fund Class C with sales charge -6.38% 9.22% 5.16% 7.66% (9/3/96) All Cap Value Fund Class R -8.44% 7.45% N/A 2.07% (6/1/07) Small Cap Value Fund Class R -5.05% 9.76% 5.68% 8.45% (9/3/96) All Cap Value Fund Advisor Class -8.01% 7.99% N/A 2.58% (6/1/07) Small Cap Value Fund Advisor Class -4.57% 10.31% 6.21% 9.04% (3/11/96) 17 # 1402080 v. 6 Included in the financial highlights tables located in the accompanying Fund Prospectus are the total returns of the All Cap Value Fund and the Small Cap Value Fund for the five fiscal years ending October 31, 2014 as well as the six month period ended April 30, 2015. The Funds’ past performance is not necessarily an indication of how the Funds will perform in the future. You can obtain updated performance information at franklintempleton.com or by calling (800) DIAL BEN/342-5236. Where can I find more financial and performance information about the Funds? The Fund Prospectus (enclosed), each Fund’s Annual Report to Shareholders for the fiscal year ended October 31, 2014, and each Fund’s Semi-Annual Report for the fiscal period ended April30, 2015 contain additional financial and performance information about each Fund, including each Fund’s financial performance for the past five years, under the heading “Financial Highlights.” Additional performance information as of the calendar year ended December 31, 2014, including after-tax return information, is contained in the Fund Prospectus under the heading “Performance.” These documents are available free of charge upon request (see the section “Information about the Funds”). 18 # 1402080 v. 6 What are other key features of the Funds? Service Providers. The Funds use the same service providers for the following services: Custody Services. The Bank of New York Mellon, Mutual Funds Division, 100 Church Street, New York, NY 10286, acts as custodian of each Fund’s securities and other assets. Transfer Agency Services. Franklin Templeton Investor Services, LLC, an indirect wholly owned subsidiary of FRI, is each Fund’s shareholder servicing agent and acts as the Funds’ transfer agent and dividend-paying agent. Administrative Services. FT Services, an indirect wholly owned subsidiary of FRI, has an agreement with FSAL to provide certain administrative services and facilities for the Funds. The administrative services include preparing and maintaining books, records and tax and financial reports and monitoring compliance with regulatory requirements. Distribution Services. Distributors acts as the principal underwriter in the continuous public offering of each Fund’s shares under the same terms and conditions. Independent Registered Public Accounting Firm. PricewaterhouseCoopers LLP, Three Embarcadero Center, San Francisco, CA 94111-4004, serves as each Fund’s independent registered public accounting firm. The independent registered public accounting firm audits the financial statements included in the Funds’ Annual Report to Shareholders. Distribution and Service (12b-1) Fees . Class A, Class C and Class R shares of the Funds have a distribution or “Rule 12b-1” plan. Under the Rule 12b-1 plan, the Funds may pay Distributors or others for the expenses of activities that are primarily intended to sell shares of that class. These expenses may include, among others, service fees paid to securities dealers or others who have executed a servicing agreement with a Fund, Distributors or its affiliates and who provide service or account maintenance to shareholders (service fees); and the expenses of printing prospectuses and reports used for sales purposes, of marketing support and of preparing and distributing sales literature and advertisements. The distribution and service (12b-1) fees charged are based only on expenses attributable to that particular class. Under the Class A Rule 12b-1 Plan for the Funds, each Fund may pay up to 0.35% per year of the average daily net assets of Class A shares. The Board has set, until further notice, the Class A distribution and service fees paid by the Funds at 0.25% per year of Class A’s average daily net assets. Under the Class C Rule 12b-1 Plan for the Funds, each Fund pays Distributors up to 1.00% per year of Class C’s average daily net assets. Under the Class R Rule 12b-1 Plan for the Funds, each Fund pays Distributors up to 0.50% per year of Class R’s average daily net assets, Advisor Class shares have no Rule 12b-1 plan. For more information regarding the Small Cap Value Fund’s Rule 12b-1 plan, please see “The Underwriter—Distribution and service (12b-1) fees – Class A, C and R” in the Fund SAI. Dividends and Distributions . Both Funds intend to pay income dividends at least annually from net investment income. The Funds may distribute income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excess or income taxes on a Fund. Capital gains, if any, may be paid at least annually. The amount of any distribution will vary, and there is no guarantee a Fund will pay either income dividends or capital gain distributions. Your income dividends and capital gain distributions will be automatically reinvested in additional shares at NAV unless you elect to receive them in cash. 19 # 1402080 v. 6 The tax implications of an investment in each Fund are generally the same. For more information about the tax implications of investments in the Funds, see the Fund Prospectus under the heading “Distributions and Taxes.” REASONS FOR THE TRANSACTION At a meeting of the Board of the Trust on October 20, 2015 (the “October Meeting”), the Investment Manager recommended to the Board that it approve the reorganization of the All Cap Value Fund with and into the Small Cap Value Fund. Management recommended the Transaction because of the generally similar investment goals, principal strategies and principal risks of the Funds and the fact that the Transaction may benefit shareholders of the All Cap Value Fund by enabling them to be investors in a larger mutual fund with lower annual fund operating expenses and better long-term total return investment performance. At the October Meeting, the Board considered and approved the proposed Transaction. The Independent Trustees were advised on this matter by independent counsel. The Board requested and received from FASL written materials containing relevant information about the Small Cap Value Fund and the proposed Transaction, including fee and expense information on an actual and future estimated basis, and comparative performance data of the All Cap Value Fund and the Small Cap Value Fund. The Board reviewed detailed information about: (1) the investment goal, strategies and policies of the Funds; (2) the portfolio management of the Funds; (3) the financial and organizational strength of FASL; (4) the comparability of the investment goals, policies, restrictions and investments of the Funds; (5) the comparative short-term and long-term investment performance of the Funds; (6) the current expense ratios of each Fund; (7) the relative asset size of each Fund, including the benefits to the All Cap Value Fund of joining with a larger fund; (8) FASL’s agreement to pay a portion of the expenses related to the Transaction; (9) the federal income tax consequences of the Transaction to each Fund’s shareholders; and (10) the general characteristics of the Funds. The Board considered the potential benefits, risks and costs of the Transaction to shareholders of the All Cap Value Fund. In approving the Transaction, the Board considered the following factors and potential benefits: Decreased Fund Operating Expenses. The expense ratio of each class of shares of the Small Cap Value Fund is lower than the corresponding class of the All Cap Value Fund. Similar Investment Goals, Policies and Strategies. The investment goal of both Funds is long-term total return. Both Funds, under normal market conditions, predominately invest in equity securities (mostly common stock) of companies that the Fund’s investment manager believes are undervalued at the time of purchase and have the potential for capital appreciation. Both Funds may invest in companies that may be considered out of favor, such as companies attempting to recover from bankruptcy, business setbacks or adverse events (turnarounds) or cyclical downturns, or that may be considered potential takeover targets. Both Funds may invest up to 25% of their total assets in foreign securities and may also invest in convertible securities without regard to the ratings assigned by ratings services. For both Funds, the investment manager pursues a “value” style of investing, using a “bottom-up” stock selection process. 20 # 1402080 v. 6 Potentially More Attractive Investment. The Small Cap Value Fund may be more attractive to investors, in part because its larger asset size may lead to lower per share operating expenses. The Investment Manager informed the Board that based on the All Cap Value Fund’s historical asset growth and projected sales activity, the All Cap Value Fund’s assets were not likely to grow sufficiently in the foreseeable future to result in significant economies of scale and that benefits to shareholders, including operating efficiencies, may be achieved by reorganizing the All Cap Value Fund with and into the Small Cap Value Fund. Continuity in Service Providers. If the Transaction is completed, there will be continuity in both service providers and portfolio management with some minor exceptions. The Investment Manager, distributor, administrator, transfer agent, custodian, auditors and legal counsel will remain unchanged. In addition, Steve Rainieri and Donald Taylor serve as portfolio managers of both the All Cap Value Fund and the Small Cap Value Fund. Bruce Baughman, a portfolio manager of the All Cap Value Fund, is not a portfolio manager of the Small Cap Value Fund and is not expected to become a portfolio manager of the Small Cap Value Fund. Tax-Free Reorganization. The Transaction is anticipated to be treated as a tax-free reorganization for federal income tax purposes. For more information, see “FEDERAL INCOME TAX CONSEQUENCES OF THE TRANSACTION” below. Investment Performance. As shown in more detail above, in “How do the performance records of the Funds compare?” the Small Cap Value Fund has had better long-term performance than the All Cap Value Fund for the one year, five year and since inception periods. Based upon their evaluation of the relevant information presented to them, and in light of their fiduciary duties under federal and state law, the Board of the Trust on behalf of the All Cap Value Fund and the Small Cap Value Fund, including all of the Independent Trustees, concluded that participating in the Transaction is in the best interests of the All Cap Value Fund and the Small Cap Value Fund, respectively, and that no dilution of value would result to the respective shareholders of the All Cap Value Fund and the Small Cap Value Fund from the Transaction. The Board approved the Plan on October 20, 2015, and recommended that shareholders of the All Cap Value Fund vote to approve the Plan. FOR THE REASONS DISCUSSED ABOVE, THE BOARD UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PLAN INFORMATION ABOUT THE TRANSACTION This is only a summary of the Plan. You should read the form of the Plan, which is attached as Exhibit A, for complete information about the Transaction. 21 # 1402080 v. 6 How will the Transaction be carried out? If the shareholders of the All Cap Value Fund approve the Plan, the Transaction will be completed after various conditions are satisfied, including the preparation of certain documents. If the shareholders of the All Cap Value Fund do not approve the Plan, the Transaction will not take place, and the All Cap Value Fund will continue to operate as it currently does, and the Board will consider such other actions as it deems necessary or appropriate. If shareholders approve the Plan, the All Cap Value Fund will be closed to new investors on or about December 10, 2015 and the officers of the Trust will determine a specific date, called the “closing date,” for the actual Transaction to take place. The All Cap Value Fund will transfer substantially all of its assets, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), to the Small Cap Value Fund on the closing date, which is scheduled to occur on or about April 1, 2016, but which may occur on an earlier or later date as the officers of the Trust may set. The Small Cap Value Fund will not assume any liabilities of the All Cap Value Fund, whether accrued or contingent, known or unknown, and the Trust, on behalf of the All Cap Value Fund, will use its reasonable best efforts to discharge all of the known liabilities of the All Cap Value Fund. In exchange, the Trust will issue the Small Cap Value Fund Shares that have an aggregate NAV equal to the dollar value of the assets delivered to the Small Cap Value Fund by the All Cap Value Fund. The All Cap Value Fund will distribute to its shareholders the Small Cap Value Fund Shares it receives.
